Case 15-33896-KRH   Doc 4172 Filed 12/11/18 Entered 12/11/18 13:44:46   Desc Main
                            Document    Page 1 of 13
Case 15-33896-KRH   Doc 4172 Filed 12/11/18 Entered 12/11/18 13:44:46   Desc Main
                            Document    Page 2 of 13
Case 15-33896-KRH   Doc 4172 Filed 12/11/18 Entered 12/11/18 13:44:46   Desc Main
                            Document    Page 3 of 13
Case 15-33896-KRH   Doc 4172 Filed 12/11/18 Entered 12/11/18 13:44:46   Desc Main
                            Document    Page 4 of 13
Case 15-33896-KRH   Doc 4172 Filed 12/11/18 Entered 12/11/18 13:44:46   Desc Main
                            Document    Page 5 of 13
Case 15-33896-KRH   Doc 4172 Filed 12/11/18 Entered 12/11/18 13:44:46   Desc Main
                            Document    Page 6 of 13
Case 15-33896-KRH   Doc 4172 Filed 12/11/18 Entered 12/11/18 13:44:46   Desc Main
                            Document    Page 7 of 13
Case 15-33896-KRH   Doc 4172 Filed 12/11/18 Entered 12/11/18 13:44:46   Desc Main
                            Document    Page 8 of 13
Case 15-33896-KRH   Doc 4172 Filed 12/11/18 Entered 12/11/18 13:44:46   Desc Main
                            Document    Page 9 of 13
Case 15-33896-KRH   Doc 4172 Filed 12/11/18 Entered 12/11/18 13:44:46   Desc Main
                           Document     Page 10 of 13
Case 15-33896-KRH   Doc 4172 Filed 12/11/18 Entered 12/11/18 13:44:46   Desc Main
                           Document     Page 11 of 13
Case 15-33896-KRH   Doc 4172 Filed 12/11/18 Entered 12/11/18 13:44:46   Desc Main
                           Document     Page 12 of 13
Case 15-33896-KRH   Doc 4172 Filed 12/11/18 Entered 12/11/18 13:44:46   Desc Main
                           Document     Page 13 of 13
